UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
CONSUELO JORDAN,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 11-2297 (JDB)
                                    )
PAUL QUANDER, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )


                                   MEMORANDUM OPINION


        Plaintiff initially filed this action in the United States District Court for the Eastern

District of Virginia, and the case was transferred here on December 29, 2011. Defendants move

to dismiss the complaint “in its entirety because the claims brought against them were raised and

currently are pending before this Court in Jordan v. Quander, Civil Action No. 11-1486 (D.D.C.)

(JDB).” Mem. of P. & A. in Supp. of Defs.’ Mot. to Dismiss at 1.

        Generally, a plaintiff has “no right to maintain two separate actions involving the same

subject matter at the same time in the same court and against the same defendant.” Adams v.

California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (citing Walton v. Eaton

Corp., 563 F.2d 66, 70-71 (3d Cir. 1977)); cf. Washington Metro. Area Transit Auth. v.

Ragonese, 617 F.2d 828, 830 (D.C. Cir. 1980) (noting rule in this Circuit that, “[w]here two

cases between the same parties on the same cause of action are commenced in two different

Federal courts, the one which is commenced first is to be allowed to proceed to its conclusion

first”) (citation omitted). It is apparent that in this case plaintiff raises the same claims against



                                                   1
the same defendants seeking the same relief as in her prior civil action. To maintain a separate

civil action is a waste of judicial resources.

        On consideration of defendants’ motion and plaintiff’s opposition, the Court will grant

the motion and dismiss this case. An Order is issued separately.


                                                     /s/
                                                     JOHN D. BATES
                                                     United States District Judge
                                                     DATE: August 9, 2012




                                                 2